Orders reversed, with twenty dollars costs and disbursements, the motion to strike out the notice and demand under section 36-d of the Lien Law served upon the contractor, requiring it to serve the verified statement mentioned in said section granted, and the cross-motion denied; and the motion directing service of the verified statement by the contractor upon Westinghouse Electric and Manufacturing Company denied. Section 36-d of the Lien Law does not apply to contracts made before its provisions went into effect. Present — Martin, P. J., Merrell, O’Malley, Townley and Untermyer, JJ.